  Case 14-05475         Doc 20    Filed 09/24/20 Entered 09/24/20 10:32:13            Desc Main
                                    Document     Page 1 of 5



                        IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In Re:                                        )       Chapter 7 Case
                                              )
Dana S Whitehead,                             )       Case No. 14-05475
                                              )
                                              )
                        Debtor.               )       Hon. Janet S. Baer - Geneva

                                     NOTICE OF MOTION

TO: See attached list

        PLEASE TAKE NOTICE that on Friday, October 2, 2020, at 11:00 AM, I will appear
before the Honorable Janet S. Baer, or any judge sitting in her place, and present the U.S. Trustee’s
Motion for Order Reopening Chapter 7 Case Pursuant to 11 U.S.C. § 350(B) and Rule 5010
of the Federal Rules of Bankruptcy Procedure and for Authorization to Appoint a Chapter
7 Trustee, a copy of which is attached.

        This motion will be presented and heard telephonically. No personal appearance in
court is necessary or permitted. To appear and be heard telephonically on the motion, you must set
up and use an account with Court Solutions, LLC. You can set up an account at www.Court-
Solutions.com or by calling Court Solutions at (917) 746-7476.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed; the motion will be called on the presentment date. If no Notice of
Objection is timely filed; the court may grant the motion in advance without a hearing.



                                                      /s/ Adam G. Brief
                                                      Adam G. Brief, Assistant U.S. Trustee
                                                      OFFICE OF THE U.S. TRUSTEE
                                                      219 S. Dearborn Street
                                                      Chicago, IL 60604
                                                      adam.brief@usdoj.gov
                                                      (312) 886-5785




                                                  1
  Case 14-05475      Doc 20     Filed 09/24/20 Entered 09/24/20 10:32:13           Desc Main
                                  Document     Page 2 of 5



                               CERTIFICATE OF SERVICE

      I, Adam G. Brief, Assistant U.S. Trustee, certify that I caused a copy of the Notice of
Motion and Motion for Order Reopening Chapter 7 Case Pursuant to 11 U.S.C. § 350(B)
and Rule 5010 of the Federal Rules of Bankruptcy Procedure and for Authorization to
Appoint a Chapter 7 Trustee to be served on each entity shown on the attached list at the address
shown and by the method indicated on the list on September 24, 2020.

                                                    /s/ Adam G. Brief



                                       SERVICE LIST


Registrants Served Through the Court’s Electronic Notice For Registrants:

Gina B Krol gkrol@cohenandkrol.com
David M Siegel davidsiegelbk@gmail.com


Parties Served via First Class Mail:

DANA S WHITEHEAD
1176 HARBOR COURT
GLENDALE HEIGHTS, IL 60139

DANA S WHITEHEAD
15638 ELLIS AVE
DOLTON, IL 60419

ATLAS ACQUISITIONS LLC
294 UNION ST.
HACKENSACK, NJ 07601

 CAPITAL ONE AUTO FINANCE
14841 DALLAS PARKWAY, SUITE 300
DALLAS, TX 75254




                                               2
  Case 14-05475        Doc 20     Filed 09/24/20 Entered 09/24/20 10:32:13            Desc Main
                                    Document     Page 3 of 5



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In Re:                                        )       Chapter 7 Case
                                              )
Dana S Whitehead,                             )       Case No. 14-05475
                                              )
                                              )
                       Debtor.                )       Hon. Janet S. Baer - Geneva


              MOTION FOR ORDER REOPENING CHAPTER 7 CASE
              PURSUANT TO 11 U.S.C. § 350(b) AND RULE 5010 OF THE
              FEDERAL RULES OF BANKRUPTCY PROCEDURE AND FOR
                AUTHORIZATION TO APPOINT A CHAPTER 7 TRUSTEE

         Patrick S. Layng, the United States Trustee for the Northern District of Illinois (“U.S.

Trustee”), by and through the Assistant U.S. Trustee, Adam G. Brief, hereby requests entry of an

order reopening this case pursuant to Section 350(b) of the Bankruptcy Code and Bankruptcy Rule

5010 and for authorization to appoint a chapter 7 trustee. In support of his motion, the U.S. Trustee

respectfully states as follows:

                                         JURISDICTION

         1.     The Court has jurisdiction to hear and determine this proceeding under 28 U.S.C.

§ 157(b)(2) and IOP 15(a) and Local Rule 40.3.1 of the United States District Court for the

Northern District of Illinois.

         2.     Movant is the U.S. Trustee for the Northern District of Illinois and is charged with

supervising the administration of bankruptcy cases under 28 U.S.C. § 586(a). The U.S. Trustee has

standing to bring this Motion under 11 U.S.C. § 307.




                                                  1
  Case 14-05475       Doc 20     Filed 09/24/20 Entered 09/24/20 10:32:13            Desc Main
                                   Document     Page 4 of 5



                                        BACKGROUND

       3.      Dana S Whitehead (“Debtor”) commenced this case by filing a voluntary petition

for relief under Chapter 7 of the Bankruptcy Code on February 20, 2014.

       4.      Gina B. Krol was appointed and served as the chapter 7 trustee (“Chapter 7

Trustee”).   On March 19, 2014, the Chapter 7 Trustee filed a No Asset Report. [Doc. 10]

Subsequently, the Court entered an order discharging the Chapter 7 Trustee and closing this

bankruptcy case.

       5.      The U.S. Trustee received notification that Wells Fargo is issuing a refund to the

Debtor on account of improperly collected fees related to an auto loan.

       6.      Upon information and belief, the U.S. Trustee believes that the refund may be

property of the estate pursuant to 11 U.S.C. § 541(a).

                                     RELIEF REQUESTED

       7.      The U.S. Trustee requests that the Court reopen this bankruptcy case and authorize

the U.S. Trustee to appoint a chapter 7 trustee.

       8.      Section 350 of the Bankruptcy Code provides that:

               (a) After an estate is fully administered and the court has discharged the trustee,
                   the court shall close the case.

               (b) A case may be reopened in the court in which such case was closed to
                   administer assets, to accord relief to the debtor, or for other cause.

Rule 5010 of the Federal Rules of Bankruptcy Procedure implements Section 350(b).

       9.      Based on the foregoing, the U.S. Trustee requests that the Court reopen this

bankruptcy case and authorize the U.S. Trustee to appoint a chapter 7 trustee to further investigate

and determine whether assets are available for creditors and for any other action the chapter 7

trustee deems necessary.
                                                   2
  Case 14-05475       Doc 20     Filed 09/24/20 Entered 09/24/20 10:32:13             Desc Main
                                   Document     Page 5 of 5



       WHEREFORE, the U.S. Trustee respectfully asks the Court to enter an order: (1)

reopening this case; (2) authorizing the U.S. Trustee to appoint a chapter 7 trustee to represent the

estate; and (3) for such other and further relief as this Court deems appropriate.



                                                      RESPECTFULLY SUBMITTED,
                                                      PATRICK S. LAYNG
                                                      UNITED STATES TRUSTEE

Dated: September 24, 2020                             /s/ Adam G. Brief
                                                      Adam G. Brief, Assistant U.S. Trustee
                                                      OFFICE OF THE U.S. TRUSTEE
                                                      219 S. Dearborn Street
                                                      Chicago, IL 60604
                                                      (312) 886-5785




                                                 3
